NOONAN, Circuit Judge,
concurring and dissenting:
Cornwallis surrendered to Washington to the tune of The World Turned Upside Down. The surrender ended taxation without representation. The American republic has taken another turn when the government can successfully take the position that although it knows the identities of the taxpayers adversely affected by its action it has no obligation to tell them of the actions because the taxpayers failed to follow government regulations that were not in existence.
That the government knew the names and interests of the taxpayers is not disputed. That in 1985 (and indeed for five years) the regulations were not in existence is not disputed. So the government rests its case by pointing to 26 U.S.C. § 6223(e)(2) which says, “The Secretary shall use additional information furnished to him by the tax matters partner or any other person in accordance with regulations prescribed by the Secretary.” No regulations, no need to use the additional information. Q.E.D.
Kafka could have designed such a world. I do not believe that Congress did. The whole purpose of § 6223 is to give notice to the partners affected. That is why the section is entitled “Notice to partners of proceedings.” That is how the Constitution’s requirement of due process is satisfied. On the government’s theory, so long as the Secretary did not issue the regulations, the Secretary had no obligation to notify the indirect partners, although these are the partners whose tax liability is the bottom line. The statute need not be construed in this way. A fair and reasonable reading of the statute is that the Secretary shall mail notice “to each partner whose name and address is furnished to [him],” § 6223(a), and that, in the five year period in which no regulations existed, the restriction of this information to the “Information Base” described as that furnished “in accordance with regulations” was a nullity because it was impossible to comply with. The statute directs that all partners, including indirect partners, get notice. The Secretary’s dilatoriness prevented literal compliance. The statute should be read in the light of its evident purpose: if the Secretary is furnished with the name and address and interest of a partner, the Secretary should let him know what the Secretary is doing. As important a principle as no taxation without representation is no taxation without notice.
I concur in the dismissal of the Camacho and Raihl cases for lack of jurisdiction. I dissent on Walthall.